Citation Nr: 0608575	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-03 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran retired in May 1981 with 20 years of active 
military service, verified from June 1958 to March 1962, 
March 1963 to July 1966, and from October 1972 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona, which denied the benefit sought 
on appeal.  

The veteran's testimony was obtained at a hearing before an 
Acting Veterans' Law Judge (VLJ) of the Board sitting at the 
RO (Travel Board hearing) in September 2005.  A Transcript of 
this hearing is on file.  

At his Travel Board hearing, the veteran withdrew a claim of 
service connection for vision loss, claimed as secondary to 
service-connected disability.  Accordingly, this matter is 
not for appellate consideration.  


FINDING OF FACT

The veteran's residuals of a left knee injury are objectively 
manifested by status post partial lateral meniscectomy 
(1999), with current X-ray evidence of degenerative 
arthrosis, with internal derangement; limitation of motion 
and complaints of pain, with full extension to 0 degrees, and 
active flexion to 100 degrees (passive flexion to 110 
degrees; repetitive flexion to 105 degrees), limited by pain; 
tenderness to palpation of the medial compartment; no 
swelling, redness, warmth, or crepitation; and no objective 
evidence of recurrent subluxation or lateral instability on 
repeated VA examinations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 10 percent 
rating for residuals of a left knee injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260 and 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and to Assist  

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  38 U.S.C. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Such notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)

The veteran's claim for an increased rating, in excess of a 
10 percent evaluation, for residuals of a left knee injury 
was received at the RO in November 2002, the claim was denied 
in May 2003, a statement of the case (SOC) was issued in 
January 2004, and notice of VCAA was issued in April 2004.  
Thereafter, the claim was readjudicated in supplemental 
statements of the case (SSOC's) dated in January 2005 and 
June 2005, each of which included additional VCAA notice.  
Although not raised by the veteran or his representative, the 
Board finds that any defect in the timing of the VCAA notice 
in this case was harmless error, since the claim on appeal 
was readjudicated in the January 2005 and June 2005 SSOC's, 
following VCAA notice in April 2004.  

Neither the RO's VCAA notice letter, nor the SOC or SSOC's 
advise the veteran to provide any evidence in his possession 
that pertains to his claim.  The RO has, however, advised the 
veteran to submit evidence of a worsened left knee condition, 
and advised the veteran that VA would seek to obtain evidence 
identified by him, upon his request.  In response, the 
veteran provided copies of private medical reports dated in 
1999, which are not pertinent to the appeal.  Neither the 
veteran nor his representative has argued that there is any 
prejudice with respect to the timing or content of the 
notices, as supplemented by the SOC and SSOC's, and the Board 
finds none.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified treatment 
records have been obtained; the veteran has denied any 
treatment, VA or private.  The VA afforded the veteran VA 
examinations in March 2003 and April 2005 and the veteran was 
provided a Travel Board hearing in September 2005.  

The record indicates that the veteran was provided with 
copies of all rating actions and communications, including 
the VCAA notice of April 2004, the May 2003 RO decision, the 
January 2004 SOC, and both the January 2005 and September 
2005 SSOC's.  

The veteran and his representative have been repeatedly 
advised of the need to submit medical evidence of an increase 
in left knee disability, but they have failed to do so.  The 
veteran has denied any VA treatment, and the veteran has 
failed to identify any private medical treatment pertinent to 
the left knee.  There is adequate evidence of record to 
adjudicate the claim, including two VA left knee examination 
reports.  Accordingly, there is no prejudice in proceeding 
with a decision in the appeal at this time.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 WL 
519755 (U.S. Vet. App. Mar. 3, 2006).  
The Merits of the Claim  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran appears to seek a separate 10 percent evaluation 
for his left knee disability as he asserts that, in addition 
to painful left knee arthritis with limitation of motion, he 
has left knee instability.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of motion of the opposite undamaged 
joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis, 
which, when established by x-ray findings, is rated according 
to limitation of motion for the joint or joints involved.  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Codes 
5003-5010.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under VA General Counsel Opinion, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, it was held that when a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under Diagnostic Codes 5260 or 5261, a separate rating 
is available under Diagnostic Code 5003.  

Separate ratings under diagnostic code 5260 (leg, limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
04.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Additionally, a 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

The objective medical evidence of record does not warrant an 
evaluation in excess of a 10 percent rating for residuals of 
a left knee injury, on account of painful arthritis, with 
limitation of motion, since no instability of the left knee 
joint is shown.  VA knee examination reports of both March 
2003 and April 2005 show a fairly consistent range of motion 
of the left knee on repeated testing, which is full (normal) 
in extension to 0 degrees, and includes no less than 100 
degrees of flexion on the left (140 degrees is generally 
normal flexion), as well as no objective evidence of any 
instability of the left knee joint.  These findings are shown 
to be accompanied by reports of pain on extreme ranges of 
motion.  Additionally, X-ray studies show degenerative 
arthrosis with left internal derangement, with a compromised 
joint space anatomy.  

The above findings-limitation of motion of flexion of the 
left knee with complaints of pain at extremes of motion, 
without instability, warrant no more than a 10 percent rating 
on account of full extension of the knee (under Diagnostic 
Code 5261), with limited flexion of the knee to 100 degrees 
(under Diagnostic Code 5260), and with painful arthritis of 
the left knee joint under Diagnostic Code 5010.  
Specifically, the criteria for an evaluation in excess of a 
10 percent rating for service-connected residuals of a left 
knee injury, on account of arthritis with limited range of 
motion and pain, are not met under Diagnostic Codes 5010, 
5260 and 5261.  Repeated VA examinations of March 2003 and 
April 2005 showing a full extension of the left knee, with 
only some modest limitation of motion of flexion of the left 
knee to 100 degrees, some X-ray evidence of degenerative 
arthrosis of the left knee joint, and only complaints of pain 
on extreme range of motion.  As such, the criteria for an 
evaluation in excess of 10 percent are neither met nor more 
closely approximated under all applicable Diagnostic Codes 
and VA regulations.  

In finding so, the Board notes that a separate rating is not 
warranted for the veteran's service-connected left knee 
disorder under Diagnostic Code 5257 on account of claimed 
instability of the left knee joint as the veteran's 
complaints of instability of the left knee joint are not 
objectively demonstrated on repeated VA examinations in March 
2003 and April 2005.  See Allday v. Brown, 7 Vet. App. 517 
(1995).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  

While the veteran was noted to be wearing knee braces on 
account of his fear of possible instability of his knee 
joints on VA examination in April 2005, the Board can find no 
medical opinion that such braces are necessary or medically 
indicated.  The veteran denied any VA treatment during the 
entire appeal period, he denied any recent surgery or 
hospitalization, and he indicated that his only medication is 
over-the-counter medication received other than at the VA.  
There was no swelling of the left knee, no redness, and no 
crepitation.  As noted above, there is no medical evidence of 
record which demonstrates any current instability of the left 
knee joint.  Given the above, there is no basis for a more 
favorable disposition of the appeal.  

The veteran has been repeatedly advised to submit medical 
evidence of left knee laxity, or greater limitation of 
motion, but he has failed to do so.  The May 2003 rating 
decision, the January 2004 SOC, the April 2004 VCAA notice, 
and the SSOC's of January 2005 and September 2005, advised 
the veteran of his need to submit or identify medical 
evidence in support of each of his contentions on appeal.  
The veteran neither submitted such evidence, nor did he 
identify any such evidence.  Rather, the VA assisted him by 
obtaining two VA examinations which are decidedly not 
favorable to his claim.  

The Board has considered the September 2005 Travel Board 
hearing request for another VA examination-to include 
magnetic resonance imaging (MRI) testing of the left knee.  
VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record, if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  Such development is not 
necessary, however, as the April 2005 VA examination report 
includes the medical opinion that such testing is not 
indicated in this case.  This addendum notation was made 
after the examiner had reviewed the minimal findings 
demonstrated on X-ray studies.  Additionally, the examiner 
was initially considering an MRI so as to determine right 
knee pathology-an issue not pertinent to the appeal.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2990).  



ORDER

The claim for an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling, is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


